United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-20361
                         Summary Calendar


                       MAITREE MIKE MEESON,

                       Plaintiff-Appellant,

                              versus

   BOARD OF REGENTS OF TEXAS SOUTHERN UNIVERSITY; WILLIARD L.
 JACKSON, JR., in his official capacity; and PRISCILLA SLADE, in
                      her official capacity,

                       Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:00-CV-1427
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff Matiree Michael Meeson is a naturalized United

States citizen who was born in Thailand and is of Thai ethnicity.

He was terminated in March, 1999 from the Texas Southern University

Law School (“TSU”), where he had been employed as director of

computers. Meeson alleges that he was replaced by Lonnie Prothro,

an African American. Meeson also alleges that this termination and

replacement occurred due to his Thai race/nationality, in violation


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 03-20361
                                       -2-

of Title VII, 42 U.S.C. §§2000e et seq..             Meeson further alleges

that comments made by the interim dean of TSU, Andrea Johhson,

after Meeson was released indicate direct evidence of an intent to

discriminate against “Third World” people.               On April 27, 2000,

Meeson brought suit in district court in the Southern District of

Texas, alleging that his termination occurred in violation of Title

VII.    The defendants moved for summary judgment and, the district

court granted defendants’ motion.         Meeson brings this appeal.

            We review the district court’s grant of summary judgment

de novo, employing the same criteria used in that court.               Rogers v.

International Marine Terminals, 87 F.3d 755, 758 (5th Cir. 1996).

Summary judgment should be granted where the record indicates no

genuine issue of material fact, and that the moving party is

entitled to judgment as a matter of law.             Id. In considering the

motion we must view the evidence in the light most favorable to the

non-moving party.       Matsushita Elec. Indus Co. v. Zenith Radio

Corp., 475 U.S. 574, 587-88 (1986).        But “the nonmoving party must

set forth specific facts showing the existence of a ‘genuine’ issue

concerning every essential component of its case.” Morris v. Covan

World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).

       Title VII makes it unlawful for an employer “to fail or refuse

to   hire   or   discharge   an    individual    .   .   .   because    of   such

individual’s race, color, religion, sex, or national origin.”                  42

U.S.C. § 2000e-1(a)(1).       A plaintiff may establish a prima facie

case of race/national origin discrimination with either direct or
                                  No. 03-20361
                                       -3-

circumstantial evidence. Under Title VII, direct evidence includes

any statement or written document showing a discriminatory motive

on its face.    Portis v. First national Bank of New Albany, MS, 34

F.3d 325, 328-29 (5th Cir. 1994).              Direct evidence is evidence

which, if believed, proves the fact of intentional discrimination

without inference or presumption.            See id.

     Plaintiffs    may     also    establish        a    prima     facie    case    of

race/national     origin     discrimination             through      the     use    of

circumstantial evidence.      See Beyers v. Dallas Morning News, Inc.,

209 F.3d 419, 426 (5th Cir. 2000).                      Absent direct evidence,

plaintiff bears the initial burden of establishing a prima facie

case of discrimination.       See Rios v. Rossotti, 252 F.3d 375, 378

(5th Cir. 2001) (internal citations omitted).                   A prima    facie case

of discrimination based on race/national origin requires a showing

that the employee (1) suffered an adverse employment action, such

as loss of a position; (2) was qualified for the position; (3) was

within the protected class; and (4) the person selected for the

position was not within the protected class.                See id.

     The district court correctly found that interim dean Johnson’s

statements   comparing     TSU     to   a   third       world    country     did   not

constitute direct evidence of an intention to discriminate against

people of “third world” origin.             This statement, as the district

court explained, instead referred to interim dean Johnson’s desire

to improve TSU’s efficiency.
                                    No. 03-20361
                                         -4-

      Plaintiff can still survive defendants’ motion for summary

judgement through providing circumstantial evidence as explained

above.   The district court found that plaintiff did not establish

the   prima   facie    case    of    discrimination   necessary   to   defeat

defendants’    summary        judgment    motion   through   circumstantial

evidence.     We agree.       Defendants present credible evidence that

Meeson’s job was eliminated due to a planned university wide

reorganization.       Protho applied for another, different, position

that was created by the reorganization. Plaintiff did not apply for

the job that Protho eventually took.          Months later, as a result of

the TSU reorganization falling through, Protho ended up with job

responsibilities similar to those that plaintiff held when he was

director of computers.         Based on all of the evidence presented in

the record, viewed in the light most favorable to the plaintiff, a

reasonable jury could not find that plaintiff was “replaced” by

Protho in this circumstance.             Accordingly, defendants’ summary

judgment motion should be granted.

      Based on the foregoing, the district court’s judgment is

AFFIRMED.